Exhibit 10.10

 

LOGO [g190243g76p09.jpg]

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

WORKING LAYER CATASTROPHE EXCESS OF LOSS

SPECIFIC RETROCESSION CONTRACT

issued to

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

Hamilton, Bermuda

 

Effective: June 1, 2016       DOC: June 7, 2016    1 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

SPECIFIC RETROCESSION CONTRACT

TABLE OF CONTENTS

 

Article

       Page     Preamble      3   

1

  Business Covered      3   

2

  Concurrency of Conditions      3   

3

  Term      4   

4

  Special Termination      4   

5

  Retention and Limit      5   

6

  Premium      6   

7

  Definitions      6   

8

  Extra Contractual Obligations/Excess of Original Contract Limits      7   

9

  No Third Party Rights      7   

10

  Notice of Loss and Loss Settlements      8   

11

  Late Payments      8   

12

  Offset      9   

13

  Currency      10   

14

  Unauthorized Reinsurance      10   

15

  Taxes      12   

16

  Access to Records      13   

17

  Confidentiality      14   

18

  Indemnification and Errors and Omissions      15   

19

  Insolvency      15   

20

  Arbitration      16   

21

  Service of Suit      17   

22

  Governing Law      18   

23

  Entire Agreement      19   

24

  Non-Waiver      19   

25

  Intermediary      19   

26

  Mode of Execution      19      Company Signing Block      21   

Attachments

             Trust Agreement Requirements Clause      22   

 

Effective: June 1, 2016       DOC: June 7, 2016    2 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

SPECIFIC RETROCESSION CONTRACT

(the “Contract”)

issued to

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

Hamilton, Bermuda

(the “Retrocedent”)

by

THE SUBSCRIBING RETROCESSIONAIRE(S) IDENTIFIED IN THE

INTERESTS AND LIABILITIES AGREEMENT(S) ATTACHED TO

AND FORMING PART OF THIS CONTRACT

(the “Retrocessionaire”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Retrocedent in respect of the liability that
may accrue to the Retrocedent as a result of loss or losses under the Working
Layer Catastrophe Excess of Loss Reinsurance Contract, issued to Homeowners
Choice Property & Casualty Insurance Company, Tampa, Florida (the “Original
Reinsured”), for the Contract Year effective June 1, 2016 (“Original Contract”),
subject to the terms and conditions herein contained.

ARTICLE 2

CONCURRENCY OF CONDITIONS

This Contract shall be effective June 1, 2016 and shall follow in all respects
the terms and conditions of the Original Contract, and any amendment added
thereto, except as otherwise specified herein. The Retrocessionaire shall follow
the Retrocedent in all matters pertaining to the Original Contract.

 

Effective: June 1, 2016       DOC: June 7, 2016    3 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 3

TERM

This Contract shall take effect June 1, 2016, and shall remain in effect until
May 31, 2017, both days inclusive, applying to Loss Occurrences commencing
during the term of this Contract.

ARTICLE 4

SPECIAL TERMINATION

 

A. The Retrocedent may terminate a Subscribing Retrocessionaire’s percentage
share in this Contract at any time by giving written notice to the Subscribing
Retrocessionaire in the event of any of the following circumstances:

 

  1. The Subscribing Retrocessionaire ceases underwriting operations.

 

  2. A state insurance department or other legal authority orders the
Subscribing Retrocessionaire to cease writing business, or the Subscribing
Retrocessionaire is placed under regulatory supervision.

 

  3. The Subscribing Retrocessionaire has become insolvent or has been placed
into liquidation or receivership (whether voluntary or involuntary), or there
have been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

  4. The Subscribing Retrocessionaire’s policyholders’ surplus (or the
equivalent under the Subscribing Retrocessionaire’s accounting system) as
reported in such financial statements of the Subscribing Retrocessionaire as
designated by the Retrocedent, has been reduced by 20% of the amount thereof at
any date during the prior 12-month period (including the period prior to the
inception of this Contract).

 

  5. The Subscribing Retrocessionaire has merged with or has become acquired or
controlled by any Retrocedent, corporation, or individual(s) not controlling the
Subscribing Retrocessionaire’s operations at the inception of this Contract.

 

  6. The Subscribing Retrocessionaire has retroceded its entire liability under
this Contract without the Retrocedent’s prior written consent, except for
retrocessions to members of the Subscribing Retrocessionaire’s holding
Retrocedent group.

 

  7. The Subscribing Retrocessionaire has been assigned an A.M. Best’s rating of
less than “A-” and/or an S&P rating of less than “BBB+.” However, as respects
Underwriting Members of Lloyd’s, London, a Lloyd’s Market Rating of less than
“A-” by A.M. Best and/or less than “BBB+” by S&P shall apply.

 

Effective: June 1, 2016       DOC: June 7, 2016    4 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

  8. The Subscribing Retrocessionaire has hired an unaffiliated runoff claims
manager that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.

 

B. Termination shall be effected on a cut-off basis and the Subscribing
Retrocessionaire shall have no liability for Loss Occurrences commencing after
the date of termination. The reinsurance premium due the Subscribing
Retrocessionaire hereunder (including any minimum reinsurance premium) shall be
prorated based on the period of the Subscribing Retrocessionaire’s participation
hereon, and the Subscribing Retrocessionaire shall immediately return any excess
reinsurance premium received. Reinstatement premium, if any, shall be calculated
based on the Subscribing Retrocessionaire’s reinsurance premium earned during
the period of the Subscribing Retrocessionaire’s participation hereon.

 

C. Additionally, in the event of any of the circumstances listed in paragraph A
of this Article, the Retrocedent shall have the option to commute the
Subscribing Retrocessionaire’s liability for losses on Policies covered by this
Contract. In the event the Retrocedent and the Subscribing Retrocessionaire
cannot agree on the commutation amount, they shall appoint an actuary and/or
appraiser to assess such amount and shall share equally any expense of the
actuary and/or appraiser. If the Retrocedent and the Subscribing
Retrocessionaire cannot agree on an actuary and/or appraiser, the Retrocedent
and the Subscribing Retrocessionaire each shall nominate three individuals, of
whom the other shall decline two, and the final appointment shall be made by
drawing lots. Payment by the Subscribing Retrocessionaire of the amount of
liability ascertained shall constitute a complete and final release of both
parties in respect of liability arising from the Subscribing Retrocessionaire’s
participation under this Contract.

 

D. The Retrocedent’s option to require commutation under paragraph C above shall
survive the termination or expiration of this Contract.

ARTICLE 5

RETENTION AND LIMIT

 

A. The Retrocessionaire shall be liable in respect of each Loss Occurrence, for
the Ultimate Net Loss over and above the initial Ultimate Net Loss of **** for
each Loss Occurrence, subject to a limit of liability to the Retrocessionaire of
**** for each such Loss Occurrence, and subject further to a limit of liability
of **** for all Loss Occurrences commencing during the term of this Contract. In
addition to the retention noted above, the Retrocedent shall retain an aggregate
deductible of **** (i.e., the total of Ultimate Net Loss otherwise recoverable
under this Article) for Loss Occurrences commencing during the term of this
Contract.

 

B. No Loss Occurrence shall be covered hereunder unless it involves two or more
risks subject to this Contract. The Retrocedent shall be the sole judge of what
constitutes one risk for purposes of this Contract.

 

Effective: June 1, 2016       DOC: June 7, 2016    5 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 6

PREMIUM

 

A. The Retrocedent shall pay the Retrocessionaire a premium of **** for coverage
provided under this Contract. The premium shall be payable to the
Retrocessionaire by the Retrocedent in four equal installments of **** on
June 1, 2016, September 1, 2016, January 1, 2017 and April 1, 2017.

 

  B. The Retrocedent shall furnish the Retrocessionaire with such reasonably
available information as may be reasonably required by the Retrocessionaire for
completion of the Retrocessionaire’s financial statements.

ARTICLE 7

DEFINITIONS

 

A.    1. “Ultimate Net Loss” means the actual loss paid by the Retrocedent or
which the Retrocedent becomes liable to pay, such loss to include loss
adjustment expense, 100% of any extra contractual obligations and 100% of any
loss in excess of policy limits as defined in the Original Contract, and 100% of
any Extra Contractual Obligations and 100% of any Loss in Excess of Original
Contract Limit, as provided in the Extra Contractual Obligations/Loss in Excess
of Original Contract Limits Article.

 

  2. Salvages and all recoveries (including amounts due from all reinsurances
that inure to the benefit of this Contract, whether recovered or not), shall be
first deducted from such loss to arrive at the amount of liability attaching
hereunder.

 

  3. All salvages, recoveries or payments recovered or received subsequent to
loss settlement hereunder shall be applied as if recovered or received prior to
the aforesaid settlement, and all necessary adjustments shall be made by the
parties hereto.

 

  4. The Retrocedent shall be deemed to be “liable to pay” a loss when a
judgment has been rendered that the Retrocedent does not plan to appeal, and/or
the Retrocedent has obtained a release, and/or the Retrocedent has accepted a
proof of loss.

 

  5. Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Retrocedent’s “Ultimate Net Loss” has been
ascertained.

 

B. “Loss Occurrence” shall follow the definition contained in the Original
Contract.

 

Effective: June 1, 2016       DOC: June 7, 2016    6 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 8

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF ORIGINAL CONTRACT LIMITS

 

A. This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Retrocedent to settle within the Original Contract
limit, or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its reinsured or in the preparation or prosecution
of an appeal consequent upon such action.

 

B. This Contract shall cover Loss in Excess of Original Contract Limits, as
provided in the definition of Ultimate Net Loss. “Loss in Excess of Original
Contract Limits” shall be defined as Loss in excess of the Original Contract
limit, having been incurred because of, but not limited to, failure by the
Retrocedent to settle within the Original Contract limit or by reason of alleged
or actual negligence, fraud or bad faith in rejecting an offer of settlement or
in the preparation of the defense or in the trial of any action against its
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.

 

C. An Extra Contractual Obligation and/or Loss in Excess of Original Contract
Limits shall be deemed to have occurred on the same date as the loss covered
under the Original Contract, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Original Contract Limits coverage
hereunder, the word “Loss” shall mean any amounts for which the Retrocedent
would have been contractually liable to pay had it not been for the limit of the
Original Contract.

 

E. However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Retrocedent acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

F. In no event shall coverage be provided to the extent not permitted under law.

ARTICLE 9

NO THIRD PARTY RIGHTS

This Contract is solely between the Retrocedent and the Retrocessionaire, and in
no instance shall any insured, claimant or other third party have any rights
under this Contract except as may be expressly provided otherwise herein.

 

Effective: June 1, 2016       DOC: June 7, 2016    7 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 10

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Retrocedent shall advise the Retrocessionaire promptly if paid and
estimated Ultimate Net Loss is in excess of 75% of the Retrocedent’s retention,
or if, in the opinion of the Retrocedent, such Ultimate Net Loss may result in a
claim hereunder. Thereafter, the Retrocedent shall advise the Retrocessionaire,
at least monthly, of all subsequent developments thereto that may materially
affect the position of the Retrocessionaire.

 

B. The Retrocedent alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

C. As respects losses subject to this Contract, all loss settlements made by the
Retrocedent, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Retrocessionaire. The Retrocessionaire agrees to pay or allow,
as the case may be, its share of each such settlement immediately upon receipt
of reasonable evidence of the amount paid by the Retrocedent or that the
Retrocedent estimates it will pay within the next 14 days. Within 30 days after
receipt of the Retrocessionaire’s payment, the Retrocedent shall report to the
Retrocessionaire the Retrocessionaire’s payment, minus the Retrocessionaire’s
share of losses subject to this Contract that the Retrocedent has paid, or
become liable to pay, as of the date of the report. Any positive difference
shall be remitted to the Retrocessionaire with the Retrocedent’s report.

ARTICLE 11

LATE PAYMENTS

 

A. In the event any payment due either party is not received by the Intermediary
by the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

  1. The number of full days that have expired since the overdue date or the
last monthly calculation, whichever the lesser; times

 

  2. 1/365th of the sum of the six-month United States Treasury Bill rate as
quoted in The Wall Street Journal on the first business day of the month for
which the calculation is made, plus 1%; times

 

  3. The amount past due, including accrued interest.

Interest shall accumulate until payment of the original amount due plus interest
penalties have been received by the Intermediary.

 

Effective: June 1, 2016       DOC: June 7, 2016    8 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

B. The due date shall, for purposes of this Article, be determined as follows:

 

  1. Payments from the Retrocessionaire to the Retrocedent shall be due on the
date on which the demand for payment (including delivery of bordereaux or
quarterly or monthly reports) is received by the Retrocessionaire, and shall be
overdue 30 days thereafter.

 

  2. Payments from the Retrocedent to the Retrocessionaire shall be due on the
dates specified within this Contract. Payments shall be overdue 30 days
thereafter except for the first installment of premium, if applicable, which
shall be overdue 60 days from inception or 30 days from final line-signing,
whichever the later. Reinstatement premium, if applicable, shall have as a due
date the date when the Retrocedent receives payment for the claim giving rise to
such reinstatement premium, and payment shall be overdue 30 days thereafter. In
the event a due date is not specifically stated for a given payment, the overdue
date shall be 30 days following the date of billing.

 

C. If the information contained in the Retrocedent’s demand for payment is
insufficient or not in accordance with the conditions of this Contract, then
within 30 days the Retrocessionaire shall request from the Retrocedent all
additional information necessary to validate its claim and the payment due date
as defined in paragraph B shall be deemed to be the date upon which the
Retrocessionaire received the requested additional information. This paragraph
is only for the purpose of establishing when a payment is overdue, and shall not
alter the provisions of the Notice of Loss and Loss Settlements Article or other
pertinent contractual stipulations.

 

D. In the event arbitration is necessary to settle a dispute, the panel shall
have the authority to make a determination awarding interest to the prevailing
party. Interest, if any, awarded by the panel shall supersede the interest
amounts outlined herein.

 

E. Any interest owed pursuant to this Article may be waived by the party to
which it is owed. Waiver of such interest, however, shall not affect the waiving
party’s rights to other interest amounts due as a result of this Article.

ARTICLE 12

OFFSET

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.

 

Effective: June 1, 2016       DOC: June 7, 2016    9 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 13

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars, and all payments hereunder shall be in United
States Dollars.

 

B. For purposes of this Contract, where the Retrocedent receives premiums or
pays losses in currencies other than United States Dollars, such premiums or
losses shall be converted into United States Dollars at the actual rates of
exchange at which these premiums or losses are entered in the Retrocedent’s
books.

ARTICLE 14

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Retrocessionaire does
not qualify for credit with any insurance regulatory authority having
jurisdiction over the Retrocedent’s reserves.

 

B. The Retrocedent agrees, in respect of its Policies or bonds falling within
the scope of this Contract, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Retrocessionaire a statement showing the proportion of such
liabilities applicable to the Retrocessionaire. The “Retrocessionaire’s
Obligations” shall be defined as follows:

 

  1. unearned premium (if applicable);

 

  2. known outstanding losses that have been reported to the Retrocessionaire
and Loss Adjustment Expense relating thereto;

 

  3. losses and Loss Adjustment Expense paid by the Retrocedent but not
recovered from the Retrocessionaire;

 

  4. losses incurred but not reported and Loss Adjustment Expense relating
thereto;

 

  5. all other amounts for which the Retrocedent cannot take credit on its
financial statements unless funding is provided by the Retrocessionaire.

 

C. The Retrocessionaire’s Obligations shall be funded by funds withheld, cash
advances, Trust Agreement or a Letter of Credit (LOC). The Retrocessionaire
shall have the option of determining the method of funding provided it is
acceptable to the insurance regulatory authorities having jurisdiction over the
Retrocedent’s reserves.

 

D.

When funding by Trust Agreement, the Retrocessionaire shall ensure that the
Trust Agreement complies with the provisions of the “Trust Agreement
Requirements Clause”

 

Effective: June 1, 2016       DOC: June 7, 2016    10 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

  attached hereto. When funding by an LOC, the Retrocessionaire agrees to apply
for and secure timely delivery to the Retrocedent of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Retrocedent’s
reserves in an amount equal to the Retrocessionaire’s Obligations. Such LOC
shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (or such other time period as may be required by
insurance regulatory authorities), prior to any expiration date the issuing bank
shall notify the Retrocedent by certified or registered mail that the issuing
bank elects not to consider the LOC extended for any additional period.

 

E. The Retrocessionaire and the Retrocedent agree that any funding provided by
the Retrocessionaire pursuant to the provisions of this Contract may be drawn
upon at any time, notwithstanding any other provision of this Contract, and be
utilized by the Retrocedent or any successor, by operation of law, of the
Retrocedent including, without limitation, any liquidator, rehabilitator,
receiver or conservator of the Retrocedent, for the following purposes, unless
otherwise provided for in a separate Trust Agreement:

 

  1. to reimburse the Retrocedent for the Retrocessionaire’s Obligations, the
payment of which is due under the terms of this Contract and that has not been
otherwise paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Retrocessionaire’s Obligations under this Contract (or in excess of
102% of the Retrocessionaire’s Obligations, if funding is provided by a Trust
Agreement);

 

  3. to fund an account with the Retrocedent for the Retrocessionaire’s
Obligations. Such cash deposit shall be held in an interest bearing account
separate from the Retrocedent’s other assets, and interest thereon not in excess
of the prime rate shall accrue to the benefit of the Retrocessionaire. Any taxes
payable on accrued interest shall be paid out of the assets in the account that
are in excess of the Retrocessionaire’s Obligations (or in excess of 102% of the
Retrocessionaire’s Obligations, if funding is provided by a Trust Agreement). If
the assets are inadequate to pay taxes, any taxes due shall be paid or
reimbursed by the Retrocessionaire;

 

  4. to pay the Retrocessionaire’s share of any other amounts the Retrocedent
claims are due under this Contract.

 

F. If the amount drawn by the Retrocedent is in excess of the actual amount
required for E(1) or E(3), or in the case of E(4), the actual amount determined
to be due, the Retrocedent shall promptly return to the Retrocessionaire the
excess amount so drawn. All of the foregoing shall be applied without diminution
because of insolvency on the part of the Retrocedent or the Retrocessionaire.

 

Effective: June 1, 2016       DOC: June 7, 2016    11 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Retrocedent or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Retrocedent.

 

H. At annual intervals, or more frequently at the discretion of the Retrocedent,
but never more frequently than quarterly, the Retrocedent shall prepare a
specific statement of the Retrocessionaire’s Obligations for the sole purpose of
amending the LOC or other method of funding, in the following manner:

 

  1. If the statement shows that the Retrocessionaire’s Obligations exceed the
balance of the LOC as of the statement date, the Retrocessionaire shall, within
30 days after receipt of the statement, secure delivery to the Retrocedent of an
amendment to the LOC increasing the amount of credit by the amount of such
difference. Should another method of funding be used, the Retrocessionaire
shall, within the time period outlined above, increase such funding by the
amount of such difference.

 

  2. If, however, the statement shows that the Retrocessionaire’s Obligations
are less than the balance of the LOC (or that 102% of the Retrocessionaire’s
Obligations are less than the trust account balance if funding is provided by a
Trust Agreement), as of the statement date, the Retrocedent shall, within
30 days after receipt of written request from the Retrocessionaire, release such
excess credit by agreeing to secure an amendment to the LOC reducing the amount
of credit available by the amount of such excess credit. Should another method
of funding be used, the Retrocedent shall, within the time period outlined
above, decrease such funding by the amount of such excess.

ARTICLE 15

TAXES

 

A. In consideration of the terms under which this Contract is issued, the
Retrocedent undertakes not to claim any deduction of the premium hereon when
making Canadian tax returns or when making tax returns, other than Income or
Profits Tax returns, to any state or territory of the United States of America
or to the District of Columbia.

 

B.    1. Each Subscribing Retrocessionaire has agreed to allow, for the purpose
of paying the Federal Excise Tax, the applicable percentage of the premium
payable hereon (as imposed under the Internal Revenue Code) to the extent such
premium is subject to Federal Excise Tax.

 

  2. In the event of any return of premium becoming due hereunder, the
Subscribing Retrocessionaire shall deduct the applicable percentage of the
premium from the amount of the return, and the Retrocedent or its agent should
take steps to recover the Tax from the U.S. Government.

 

Effective: June 1, 2016       DOC: June 7, 2016    12 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 16

ACCESS TO RECORDS

 

A. The Retrocessionaire or its duly authorized representatives shall have the
right to visit the offices of the Retrocedent to inspect, examine, audit, and
verify any of the policy, accounting or claim files (“Records”) relating to
business reinsured under this Contract during regular business hours after
giving five working days’ prior notice. This right shall be exercisable during
the term of this Contract or after the expiration of this Contract.
Notwithstanding the above, the Retrocessionaire shall not have any right of
access to the Records of the Retrocedent if it is not current in all undisputed
payments due the Retrocedent.

 

B. Notwithstanding the above, the Retrocedent reserves the right to withhold
from the Retrocessionaire any Privileged Documents. However, the Retrocedent
shall permit and not object to the Retrocessionaire’s access to Privileged
Documents in connection with the underlying claim reinsured hereunder following
final settlement or final adjudication of the case or cases involving such
claim, with prejudice against all claimants and all parties to such
adjudications; the Retrocedent may defer release of such Privileged Documents if
there are subrogation, contribution, or other third party actions with respect
to that claim or case, and the Retrocedent’s defense might be jeopardized by
release of such Privileged Documents. In the event that the Retrocedent seeks to
defer release of such Privileged Documents, it shall, in consultation with the
Retrocessionaire, take other steps as reasonably necessary to provide the
Retrocessionaire with the information it reasonably requires to indemnify the
Retrocedent without causing a loss of such privileges or protections. The
Retrocessionaire shall not have access to Privileged Documents relating to any
dispute between the Retrocedent and the Retrocessionaire.

 

C. For purposes of this Article:

 

  1. “Privileged Documents” means any documents that are Attorney-Client
Privilege Documents and/or Work Product Privilege Documents.

 

  2. “Attorney-Client Privilege Documents” means communications of a
confidential nature between (a) the Retrocedent, or anyone retained by or at the
direction of the Retrocedent, or its in-house or outside legal counsel, or
anyone in the control of such legal counsel, and (b) any in-house or outside
legal counsel, if such communications relate to legal advice being sought by the
Retrocedent and/or contain legal advice being provided to the Retrocedent.

 

  3. “Work Product Privilege Documents” means communications, written materials
and tangible things prepared by or for in-house or outside counsel, or prepared
by or for the Retrocedent, in anticipation of or in connection with litigation,
arbitration, or other dispute resolution proceedings.

 

Effective: June 1, 2016       DOC: June 7, 2016    13 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 17

CONFIDENTIALITY

 

A. The Retrocessionaire hereby acknowledges that the documents, information and
data provided to it by the Retrocedent, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract (“Confidential Information”) are proprietary and confidential to the
Retrocedent. Confidential Information shall not include documents, information
or data that the Retrocessionaire can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Retrocessionaire;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Retrocessionaire prior to the placement of this Contract
without an obligation of confidentiality.

 

B. Absent the written consent of the Retrocedent, the Retrocessionaire shall not
disclose any Confidential Information to any third parties, including any
affiliated companies (except to the extent necessary to enable affiliated
companies or third parties engaged by the Retrocessionaire to perform services
related to this Contract on behalf of the Retrocessionaire), except:

 

  1. when required by retrocessionaires as respects business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Retrocessionaire’s
records and/or financial condition; or

 

  3. when required by external auditors performing an audit of the
Retrocessionaire’s records in the normal course of business.

Further, the Retrocessionaire agrees not to use any Confidential Information for
any purpose not related to the performance of its obligations or enforcement of
its rights under this Contract.

 

C. Notwithstanding the above, in the event that the Retrocessionaire is required
by court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Retrocessionaire agrees
to provide the Retrocedent with written notice of same at least 10 days prior to
such release or disclosure and to use its best efforts to assist the Retrocedent
in maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors and
employees of the Retrocessionaire and its affiliates, and shall be binding upon
their successors and assigns.

 

Effective: June 1, 2016       DOC: June 7, 2016    14 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 18

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Retrocessionaire is reinsuring, subject to the terms and conditions of
this Contract, the obligations of the Retrocedent under any Policy. The
Retrocedent shall be the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Retrocedent’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Retrocedent to pay
thereunder.

 

B. The Retrocessionaire shall be bound by the judgment of the Retrocedent as to
the obligation(s) and liability(ies) of the Retrocedent under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

 

D. Nothing in this Article shall be construed to override any of the other terms
and conditions of this Contract.

ARTICLE 19

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Retrocedent” in the Preamble to this Contract, this Article shall apply
severally to each such company. Further, this Article and the laws of the
domiciliary state shall apply in the event of the insolvency of any company
covered hereunder. In the event of a conflict between any provision of this
Article and the laws of the domiciliary state of any company covered hereunder,
that domiciliary state’s laws shall prevail.

 

B.

In the event of the insolvency of the Retrocedent, this reinsurance (or the
portion of any risk or obligation assumed by the Retrocessionaire, if required
by applicable law) shall be payable directly to the Retrocedent, or to its
liquidator, receiver, conservator or statutory successor, either: (1) on the
basis of the liability of the Retrocedent, or (2) on the basis of claims filed
and allowed in the liquidation proceeding, whichever may be required by
applicable statute, without diminution because of the insolvency of the
Retrocedent or because the liquidator, receiver, conservator or statutory
successor of the Retrocedent has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Retrocedent shall give written notice to the Retrocessionaire
of the pendency of a claim against the Retrocedent indicating the

 

Effective: June 1, 2016       DOC: June 7, 2016    15 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

  Policy or bond reinsured, which claim would involve a possible liability on
the part of the Retrocessionaire within a reasonable time after such claim is
filed in the conservation or liquidation proceeding or in the receivership, and
that during the pendency of such claim, the Retrocessionaire may investigate
such claim and interpose, at its own expense, in the proceeding where such claim
is to be adjudicated any defense or defenses that it may deem available to the
Retrocedent or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Retrocessionaire shall be chargeable, subject to
the approval of the court, against the Retrocedent as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Retrocedent solely as a result of the defense undertaken
by the Retrocessionaire.

 

C. Where two or more Retrocessionaires are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this reinsurance Contract as
though such expense had been incurred by the Retrocedent.

 

D. As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Contract, the reinsurance shall be payable as set forth above by the
Retrocessionaire to the Retrocedent or to its liquidator, receiver, conservator
or statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Retrocedent, or
(2) where the Retrocessionaire, with the consent of the direct insured or
insureds, has assumed such Policy obligations of the Retrocedent as direct
obligations of the Retrocessionaire to the payees under such Policies and in
substitution for the obligations of the Retrocedent to such payees. Then, and in
that event only, the Retrocedent, with the prior approval of the certificate of
assumption on New York risks by the Superintendent of Financial Services of the
State of New York, or with the prior approval of such other regulatory authority
as may be applicable, is entirely released from its obligation and the
Retrocessionaire shall pay any loss directly to payees under such Policy.

ARTICLE 20

ARBITRATION

 

A. Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B. One arbitrator shall be chosen by each party and the two arbitrators shall
then choose an impartial third arbitrator who shall preside at the hearing. If
either party fails to appoint its arbitrator within 30 days after being
requested to do so by the other party, the latter, after 10 days’ prior notice
by certified or registered mail of its intention to do so, may appoint the
second arbitrator.

 

Effective: June 1, 2016       DOC: June 7, 2016    16 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

C. If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D. Within 30 days after all arbitrators have been appointed, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
of hearings.

 

E. The panel shall be relieved of all judicial formality and shall not be bound
by the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Contract, the arbitrators may at their discretion, consider
underwriting and placement information provided by the Retrocedent to the
Retrocessionaire, as well as any correspondence exchanged by the parties that is
related to this Contract. The arbitration shall take place in Tampa, Florida, or
at such other place as the parties shall agree. The decision of any two
arbitrators shall be in writing and shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.

 

F. The panel shall interpret this Contract as an honorable engagement rather
than as merely a legal obligation and shall make its decision considering the
custom and practice of the applicable insurance and reinsurance business as
promptly as possible after the hearings. Judgment upon an award may be entered
in any court having jurisdiction thereof.

 

G. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 21

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Retrocessionaires not
domiciled in the United States of America, and/or not authorized in any state,
territory and/or district of the United States of America where authorization is
required by insurance regulatory authorities.

 

Effective: June 1, 2016       DOC: June 7, 2016    17 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C. In the event of the failure of the Retrocessionaire to perform its
obligations hereunder, the Retrocessionaire, at the request of the Retrocedent,
shall submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Retrocessionaire’s rights to commence an action in
any court of competent jurisdiction in the United States, to remove an action to
a United States District Court, or to seek a transfer of a case to another court
as permitted by the laws of the United States or of any state in the United
States. The Retrocessionaire, once the appropriate court is selected, whether
such court is the one originally chosen by the Retrocedent and accepted by the
Retrocessionaire or is determined by removal, transfer, or otherwise, as
provided for above, shall comply with all requirements necessary to give said
court jurisdiction and, in any suit instituted against the Retrocessionaire upon
this Contract, shall abide by the final decision of such court or of any
appellate court in the event of an appeal.

 

D. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Retrocessionaire in any such suit.

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Retrocessionaire hereby
designates the Superintendent, Commissioner or Director of Insurance, or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Retrocedent or any beneficiary hereunder arising out of this Contract,
and hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.

ARTICLE 22

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of Bermuda, exclusive of conflict of law rules.
However, with respect to credit for reinsurance, the rules of all applicable
jurisdictions shall apply.

 

Effective: June 1, 2016       DOC: June 7, 2016    18 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

ARTICLE 23

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the
Retrocedent and the Retrocessionaire and supersedes any and all prior or
contemporaneous written agreements with respect to matters referred to in this
Contract. This Contract may not be modified or changed except by an amendment to
this Contract in writing signed by both parties. However, this Article shall not
be construed as limiting the admissibility of evidence regarding the formation,
interpretation, purpose or intent of this Contract.

ARTICLE 24

NON-WAIVER

The failure of the Retrocedent or the Retrocessionaire to insist on compliance
with this Contract or to exercise any right or remedy hereunder shall not
constitute a waiver of any rights contained in this Contract nor prevent either
party from thereafter demanding full and complete compliance nor prevent either
party from exercising such remedy in the future.

ARTICLE 25

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Retrocedent or the Retrocessionaire through
the Intermediary. Payments by the Retrocedent to the Intermediary shall be
deemed payment to the Retrocessionaire. Payments by the Retrocessionaire to the
Intermediary shall be deemed payment to the Retrocedent only to the extent that
such payments are actually received by the Retrocedent.

ARTICLE 26

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

Effective: June 1, 2016       DOC: June 7, 2016    19 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

 

Effective: June 1, 2016       DOC: June 7, 2016    20 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

IN WITNESS WHEREOF, the Retrocedent has caused this Contract to be executed by
its duly authorized representative(s), who also confirms the Retrocedent’s
review of and agreement to be bound by the terms and conditions of the Interests
and Liabilities Agreements attached to and forming party of this Contract, this
             day of                     , in the year of             .

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

 

 

WORKING LAYER CATASTROPHE EXCESS OF LOSS

SPECIFIC RETROCESSION CONTRACT

 

Effective: June 1, 2016       DOC: June 7, 2016    21 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Retrocessionaire
satisfies its funding obligations under the Unauthorized Reinsurance Article by
providing a Trust Agreement, the Retrocessionaire shall ensure that the Trust
Agreement:

 

  1. Requires the Retrocessionaire to establish a trust account for the benefit
of the Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), and certificates of deposit (issued by a United
States bank and payable in United States legal tender), or any combination of
the two, provided that the investments are issued by an institution that is not
the parent, subsidiary or affiliate of either the Retrocessionaire or the
Company;

 

  3. Requires the Retrocessionaire, prior to depositing assets with the trustee,
to execute assignments or endorsements in blank, or to transfer legal title to
the trustee of all shares, obligations or any other assets requiring
assignments, in order that the Company, or the trustee upon the direction of the
Company, may whenever necessary negotiate these assets without consent or
signature from the Retrocessionaire or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Retrocessionaire be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Retrocessionaire.

 

B. If a ceding insurer is domiciled in California and the Retrocessionaire
satisfies its funding obligations under the Unauthorized Reinsurance Article by
providing a Trust Agreement, the Retrocessionaire shall ensure that the Trust
Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

Effective: June 1, 2016       DOC: June 7, 2016    22 of 23   



--------------------------------------------------------------------------------

LOGO [g190243g76p09.jpg]

 

  3. Requires the Retrocessionaire, prior to depositing assets with the trustee,
to execute assignments or endorsements in blank, or to transfer legal title to
the trustee of all shares, obligations or any other assets requiring
assignments, in order that the ceding insurer, or the trustee upon the direction
of the ceding insurer, may, whenever necessary, negotiate these assets without
consent or signature from the Retrocessionaire or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Retrocessionaire.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

Effective: June 1, 2016       DOC: June 7, 2016    23 of 23   